EXHIBIT 12 OCCIDENTAL PETROLEUM CORPORATION AND SUBSIDIARIES COMPUTATION OF TOTAL ENTERPRISE RATIOS OF EARNINGS TO FIXED CHARGES (Amounts in millions, except ratios) Three Months Ended Year Ended March 31 December 31 Income from continuing operations $ Subtract: Net income attributable to noncontrolling interest ― ― ― ) Adjusted income from equity investments(a) Add: Provision for taxes on income (other than foreign oil and gas taxes) Interest and debt expense (b) 30 52 Portion of lease rentals representative of the interest factor 14 14 60 57 57 58 60 Earnings before fixed charges $ Fixed charges: Interest and debt expense including capitalized interest(b) $ 58 $ 69 $ Portion of lease rentals representative of the interest factor 14 14 60 57 57 58 60 Total fixed charges $ 72 $ 83 $ Ratio of earnings to fixed charges Note:Argentine operations have been reflected as discontinued operations for all periods. (a) Represents adjustments to arrive at distributed income from equity investees. (b) The three months ended March 31, 2011 and the year ended December 31, 2011 amounts exclude a pre-tax charge of $163 million for the early redemption of debt.
